—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered September 15, 1999, which, inter alia, denied defendants’ motion, in this defamation action, to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7), unanimously affirmed, without costs.
The motion court properly found defendants’ statements regarding plaintiff to be “reasonably susceptible of a defamatory meaning” (Aronson v Wiersma, 65 NY2d 592, 594), and of a kind tending “ ‘to expose a person to hatred, contempt or aversion, or to induce an evil or unsavory opinion of him in the minds of a substantial number of the community’ ” (Golub v Enquirer/Star Group, 89 NY2d 1074, 1076). Defendants’ claim of privilege pursuant to Civil Rights Law § 74 was properly rejected, inasmuch as the allegedly defamatory passages were not a fair and true report of a judicial proceeding (Corporate Training Unlimited v National Broadcasting Co., 868 F Supp 501, 508-509).
We have reviewed defendants’ remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.